J-S21016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF:                               IN THE SUPERIOR COURT OF
L.M., MINOR CHILD                                       PENNSYLVANIA


APPEAL OF: C.M., MOTHER
                                                      No. 2935 EDA 2015


                 Appeal from the Order Entered August 26, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000523-2015


BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                 FILED July 1, 2016

        C.M. (“Mother”) appeals from the order entered in the Court of

Common Pleas of Philadelphia County involuntarily terminating her parental

rights to her daughter, L.M., born March 2013, pursuant to 23 Pa.C.S. §

2511(a)(1), (2) (5), (8) and 23 Pa.C.S. § 2511(b).1 Mother filed a pro se

appeal and a pro se statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).2       The court appointed counsel for Mother, and counsel

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 The court also terminated Father’s parental rights by order dated August
26, 2015. Father did not file an appeal.
2
    Mother’s Rule 1925(b) statement provides:

        Judge Irvine didn’t read any of my paperwork on the 9th month
        of the case for L.M. [H]e never asked my side of the story. He
        never lets me talk. James W. Martin never speaks. Beverly
        Muldrow gave up on L.M. and didn’t want to file for appeal. DHS
        worker stated that all of the DHS workers were dead and didn’t
(Footnote Continued Next Page)
J-S21016-16



filed an appellate brief. Counsel filed a brief on behalf of Mother, which did

not comply with the Pennsylvania Rules of Appellate Procedure.           See

Pa.R.A.P. 2111-2135. On April 21, 2016, we ordered counsel to file an

appellate brief in accordance with our rules of court.           Counsel has

substantially complied with this order. After our review, we affirm.

      On appeal, we address whether the Department of Human Services

(DHS) met its burden of establishing by clear and convincing evidence the

statutory grounds for termination, whether the trial court adequately

examined the parent-child bond and whether termination was in L.M.’s best

interests.3

      Our review is governed by the following principles:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
                       _______________________
(Footnote Continued)

      have anyone to bring in my child. CUA never showed me the
      paperwork proving they had custody of my child. ARC and DHS
      parenting classes and anger management didn’t give me credit
      for my classes. DHS didn’t investigate their case and came to
      my house eight hours after the doctor appointment. They didn’t
      let me read their paperwork. They lied and said my daughter lost
      weight when she weighed 13.5 pounds and ounces. I weighed
      my daughter before the doctor came in. Michael Joyce said I
      couldn’t be a mom without a job.

Mother’s Pro Se Pa.R.A.P. 1925(b) Statement, 9/11/15.
3
  We adopt Appellee’s counter-statement of questions involved because
Appellant’s Statement of Questions Presented is, in a word, inappropriate; it
does not present an issue to be resolved but merely repeats Mother’s pro se
Rule 1925(b) Statement. See note 2, supra.




                                            -2-
J-S21016-16


        termination of parental rights. As in dependency cases, our
        standard of review requires an appellate court to accept the
        findings of fact and credibility determinations of the trial court if
        they are supported by the record. If the factual findings are
        supported, appellate courts review to determine if the trial court
        made an error of law or abused its discretion. As has been often
        stated, an abuse of discretion does not result merely because
        the reviewing court might have reached a different conclusion.
        Instead, a decision may be reversed for an abuse of discretion
        only upon demonstration of manifest unreasonableness,
        partiality, prejudice, bias, or ill-will. [T]here are clear reasons for
        applying an abuse of discretion standard of review in these
        cases. We observed that, unlike trial courts, appellate courts are
        not equipped to make the fact-specific determinations on a cold
        record, where the trial judges are observing the parties during
        the relevant hearing and often presiding over numerous other
        hearings regarding the child and parents. Therefore, even where
        the facts could support an opposite result, as is often the case in
        dependency and termination cases, an appellate court must
        resist the urge to second guess the trial court and impose its
        own credibility determinations and judgment; instead we must
        defer to the trial judges so long as the factual findings are
        supported by the record and the court’s legal conclusions are not
        the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations

omitted).     The burden is upon the petitioner to prove by clear and

convincing evidence that the asserted grounds for seeking the termination of

parental rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

        Termination of parental rights is governed by section 2511 of the

Adoption Act,4 which requires a bifurcated analysis:

____________________________________________


4
    23 Pa.C.S. §§ 2101-2910.




                                           -3-
J-S21016-16


     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent's conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     L.M. entered foster care at the age of six months.         Mother was

restricting L.M.’s intake of formula, causing L.M. to lose weight. N.T. Goal

Change/Termination Hearing, 8/26/15, at 8.       Mother was diagnosed with

severe schizophrenia, id. at 8, and was not compliant with mental health,

drug and alcohol and visitation objectives. Id. at 15-16.

     At permanency review hearings in February and May of 2014, Mother

was referred to the Clinical Evaluation Unit (CEU). She did not comply with

the court’s order for a CEU assessment; she did, however, receive mental

health services and drug and alcohol services.

     At the October 15, 2014 permanency review hearing, Mother was

unavailable as she was incarcerated, having been charged with aggravated

assault and possessing an instrument of crime, as well as related charges.

See Permanency Review Order, 1015/14, DHS exhibit 2.         At the April 1,

2015 permanency review hearing, which Mother attended, the court referred

her again to the CEU for drug screenings and five random screens prior to

                                    -4-
J-S21016-16



the next court date, which was listed for a goal change/termination

proceeding.

      Mother did not attend the goal change/termination proceeding on

August 26, 2015.      At that hearing, DHS presented the testimony of

Caseworker Nadiyah Beard, who testified Mother was not in mental health

treatment or receiving any medication, that she refused to submit to the

court ordered random drug screens, was not currently participating in drug

and alcohol treatment, and had failed to comply with her visitation schedule.

N.T. Goal Change/Termination Hearing, 826/15, at 8-10, 17-19.

      Caseworker Beard also testified to the following: Mother and L.M. are

not bonded; Mother lacks the mental stability to care for L.M.; Mother’s

mental instability has compromised L.M.’s wellbeing; and, L.M. is very

bonded to her pre-adoptive foster parent, with whom she has lived for two

years.   Id. at 11, 18. Caseworker Beard testified that termination of

Mother’s parental rights would not adversely affect L.M. and that adoption

was in L.M.’s best interests. Id. at 11-12, 20.

      Following the hearing, the trial court terminated Mother’s parental

rights pursuant to sections 2511(a)(1), (2), (5), (8) and 2511(b).      “[W]e

need only agree with [the trial court’s] decision as to any one subsection [of

2511(a)] in order to affirm the termination of parental rights.” In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      To satisfy the requirements of section 2511(a)(1), the moving party

must produce clear and convincing evidence of conduct, sustained for at

                                    -5-
J-S21016-16



least the six months prior to the filing of the termination petition, which

reveals a settled intent to relinquish parental claim to a child or a refusal or

failure to perform parental duties. In re Adoption of R.J.S., 901 A.2d 502,

510 (Pa. Super. 2006).          In addition, the court shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child. The rights of a parent shall not be terminated solely on

the basis of environmental factors such as inadequate housing, furnishings,

income, clothing and medical care if found to be beyond the control of the

parent.   23 Pa.C.S. § 2511(b).

       The court concluded that Mother failed to perform parental duties for

the child for the period of six months prior to the filing of the petition for

termination, and that no bond had developed between Mother and L.M.

The record confirms that Mother has not benefited from the treatment she

has received, and that her mental health issues, her drug and alcohol issues,

and her lack of parenting skills has rendered her incapable of parenting L.M.

and has compromised L.M.’s health and well-being. We agree with the trial

court that there are considerable uncertainties regarding Mother’s ability to

care for L.M.’s basic needs.    We conclude, therefore, that DHS has met its

burden of establishing termination under section 2511(a)(1), and that

termination would best serve the developmental, physical and emotional

needs and welfare of the child. 23 Pa.C.S. § 2511(b).          See In re K.M., 53
A.3d 781, 791 (Pa. Super. 2012). See also In re E.M., 620 A.2d 481, 485

(Pa.   1993)   (determination     of   child’s   needs   and    welfare   requires

                                       -6-
J-S21016-16



consideration of emotional bonds between parent and child and “utmost

attention” should be paid to discerning effect on child of permanently

severing parental bond).    Our review of the record reveals that the trial

court’s decision to terminate Mother’s parental rights under sections

2511(a)(1) and (b), is supported by clear and convincing evidence, and that

the trial court did not abuse its discretion. In re Adoption of S.P., supra.

The competent evidence in the record supports the court’s determination

that the termination of Mother’s parental rights to L.M. is in L.M.’s best

interests, and that L.M. would not suffer any harm from the termination of

Mother’s parental rights.

      Accordingly, we affirm the trial court’s order termination Mother’s

parental rights to L.M.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2016




                                    -7-